Citation Nr: 0820816	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

Entitlement to an effective date earlier than February 9, 
2005, for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment that more nearly approximates reduced 
reliability and productivity than deficiencies in most areas.

2.  In a February 2005 rating decision, service connection 
for PTSD was granted, effective February 9, 2005; a Notice of 
Disagreement with the assignment of this effective date was 
not received until more than one year after the letter 
notifying the veteran of the decision was sent.

3.  The veteran has not alleged that the February 2005 
decision was based on clear and unmistakable error.

 
CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The Board does not have jurisdiction to decide the 
veteran's claim for an earlier effective date for service 
connection for PTSD.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A Notice of Disagreement with a 
determination must be filed within one year of the date that 
the originating agency mails notice of the determination to 
the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In a February 2005 rating decision, the RO granted service 
connection for PTSD, with a 50 percent rating, effective 
February 9, 2005.  The letter notifying the veteran of this 
decision was sent on February 18, 2005.  Although a Notice of 
Disagreement with the assignment of a 50 percent rating was 
received in January 2006, the effective date for the grant of 
service connection was not addressed in any written 
communication received from the veteran or his representative 
until May 2006, well after the expiration of the time limit 
for submitting a Notice of Disagreement.  As a result, the 
February 2005 decision became final and is not subject to 
revision in the absence of clear and unmistakable error.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.105.  In this case, 
there has been no allegation of clear and unmistakable error 
in the February 2005 determination.  Accordingly, the Board 
does not have jurisdiction to decide this claim.

II.  Initial Disability Rating

The veteran is seeking an initial disability rating higher 
than 50 percent for his service-connected PTSD.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.





The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession and notice with respect to the effective-date 
element of the claim, by letters mailed in March 2005 and 
March 2006.  Although these letters were mailed after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in September 2007.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had adequate VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service records and pertinent 
VA medical records have been obtained.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The veteran is currently assigned a 50 percent initial 
disability rating for PTSD.  Following its review of the 
record, the Board has determined that the impairment from the 
disability does not more nearly approximate the deficiencies 
in most areas required for a higher rating than the reduced 
reliability and productivity contemplated by the assigned 
rating.

Specifically, while the veteran has not had homicidal 
ideation, he has expressed thoughts of suicide and the July 
2007 VA examiner characterized these thoughts as being 
significant and intermittent.  However, the medical evidence 
shows that to some extent these thoughts are not solely 
attributable to his PTSD.  September 2002 VA outpatient notes 
reflect that the veteran did not desire to live without help 
for a non-service connected gastrointestinal condition.  He 
was diagnosed with an adjustment disorder at that time and 
not classified as a risk to himself or others.  More 
importantly, during the entire appeal period, these suicidal 
thoughts have been characterized as passive suicidal 
thoughts, or thoughts of suicide without attempts.  So this 
criterion can be described as met, but to a limited extent.

In addition, there is minimal evidence that the veteran 
engages in obsessional rituals which interfere with routine 
activities.  The February 2005 Vet Center report states that 
the veteran is preoccupied with thoughts of war, which 
interfere with his sleeping activity.  On the other hand, the 
July 2007 VA examination mental status report indicates the 
veteran is not obsessive or ritualistic.

The evidence does not show that the veteran speaks in a 
manner that is intermittently illogical, obscure, or 
irrelevant.  The July 2007 VA examination report speaks 
squarely to this issue, indicating the veteran's rate and 
flow of speech were unremarkable.

Notes from the veteran's October 2004 VA outpatient mental 
status evaluation and from his July 2007 VA examination 
indicate impairment of memory and concentration, based on the 
veteran's complaints.  The examiner summarized that the 
veteran's more significant symptoms as his difficulty staying 
asleep, poor concentration, irritability, hypervigilance, and 
hyper startle response.  However, the veteran has not been 
disoriented at any time and has not displayed evidence of 
impaired impulse control.

At no time has the medical evidence indicated that the 
veteran's PTSD is productive of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  The Board notes that 
depression has been a prominent feature of the veteran's 
PTSD.  This is described in VA outpatient records from as 
early as October 2000 and in the February 2005 Vet Center 
report.  A blunted affect was noted in VA outpatient records 
from June 2007.  He was diagnosed with PTSD and major 
depressive disorder at that time.  The veteran also described 
a depressed mood at his July 2007 VA examination.  However, 
the veteran still maintains full time employment as of his 
most recent examination; albeit that employment is 
characterized as being below his abilities.  He also engages 
a leisure activity of working on his houseboat.  While his 
psychosocial functioning status was characterized as marginal 
in the July 2007 VA examination report, there is no 
indication that the veteran experienced near continuous panic 
or depression in this report, an important distinction when 
differentiating between the criteria for a 50 percent rating 
versus a 70 percent rating.

The competent medical evidence of record does not show that 
the veteran neglects his personal appearance or hygiene.  In 
VA outpatient notes from December 2004, the veteran's 
grooming was described as good and he was reported to look 
well.  Despite owning a houseboat, the Vet Center report from 
February 2005 notes that the veteran was homeless and slept 
on a cot at work.  Still, there was no mention of his hygiene 
declining at that time.  The July 2007 VA examination report 
indicates that he was able to maintain minimal personal 
hygiene and activities of daily living.

There is some evidence indicating that the veteran's PTSD 
prevents him from adapting to stressful circumstances such as 
work or a work-like setting.  He has reported problems 
interacting with coworkers and superiors, and his employment 
history includes several different jobs.  Still, as 
mentioned, he is currently employed full time.

The July 2007 VA examination report indicates that the 
veteran's social relationships are limited, primarily to work 
relationships.  However, the evidence does not show that he 
has an inability to establish and maintain effective 
relationships.  His coworkers and superiors were said to make 
unofficial accommodations for him, indicating a supportive 
social/occupational setting.

The July 2007 VA examination report describes the veteran as 
having reduced reliability and productivity in occupational 
and social functioning due to PTSD.  This language is 
specifically addressed in the criteria for a 50 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  
More importantly, however, the level of symptomatology 
described by the examiner is consistent with that included in 
the criteria for a 50 percent rating.  This VA examination 
report reflects that the examiner reviewed and discussed the 
veteran's pertinent service and medical history.  Taken as a 
whole, this examination report is highly probative in 
assessing the veteran's disability level.  Considering this 
examination report in light of all the evidence of record, 
the Board concludes that the criteria for a higher 70 percent 
rating are not more nearly approximated.

Also instructive in determining the veteran's overall level 
of functioning are the Global Assessment of Functioning (GAF) 
scores assigned by examiners.  GAF scores are based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

The veteran was assigned a GAF score of 50 in October 2004, 
and a GAF score of 45 at the time of his July 2007 VA 
examination.  The GAF scores of 45 and 50 are indicative of 
serious symptoms, but are not sufficient by themselves to 
justify the assignment of a higher evaluation.  The Board 
must consider all of the pertinent evidence in arriving at 
its decision.  In this case, the record shows that the 
veteran has been able to maintain employment and has adequate 
relationships at work.  In addition, there is no official 
correlation between GAF scores and any particular rating; to 
the extent that the GAF scores are in conflict with the 
objective findings reported and discussed above, the Board 
places greater weight on the objective clinical findings.

In summary, while the evidence satisfactorily demonstrates 
symptomatology consistent with the 50 percent level, overall, 
the type and degree of symptomatology contemplated for the 70 
percent level are not more nearly approximated.  The Board is 
of course aware of the veteran's contentions concerning the 
severity of his service-connected symptomatology, to include 
his reference to a "lowball" initial rating.  However, while 
the veteran is competent to report his symptoms, like all 
evidence his self reports must be evaluated in the light of 
the entire record.  The Board believes that the objective 
evidence of record is more probative than the veteran's 
statements in determining whether the criteria for the 70 
percent or higher rating are met or more nearly approximated.

Accordingly, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 50 percent for PTSD.  The Board has considered 
whether a higher rating is warranted for any portion of the 
initial evaluation period; however, at no time during the 
period in question has the disability warranted more than a 
50 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West; 12 Vet. App. 119 (1999).

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  The veteran 
reported in his July 2007 VA examination that he used all of 
his sick and family leave, but some of this was unrelated to 
his PTSD.  In any event, the assigned rating of 50 percent 
contemplates reduced reliability and productivity.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 50 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

The appeal for an earlier effective date for service 
connection for PTSD is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


